In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00122-CR

EX PARTE MARTEZ TRAVON VRANA              §   On Appeal from the 78th District Court

                                          §   of Wichita County (DC78-CV2020-1599)

                                          §   October 1, 2020

                                          §   Memorandum Opinion by Justice Womack

                                          §   (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed as moot.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dana Womack
                                         Justice Dana Womack